Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	



Reason for Allowance

4.	Claims 1-17 are allowed.

a)	The applicant’s arguments filed on 12/02/2020 have been fully considered and are persuasive. Therefore, the rejection of Office Action sent on 09/03/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 10 and 17:
As to claims 1-9 the present invention is direct to a testing power reuse system, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the power reuse circuit is configured to receive power generated by performing a testing operation on the at least one testing device through the at least one first interface circuit and provide the power to the at least one virtual currency calculating circuit through the at least one second interface circuit, and the at least one virtual currency calculating circuit is driven by the power to perform a virtual currency calculating operation”.
As to claims 10-16 the present invention is direct to a power reuse circuit, comprising: Independent claim 10 identifies the uniquely distinct features of “wherein the power transmission circuit is configured to receive power generated by performing a testing operation on at least one testing device through the at least one first interface circuit and provide the power to at least one virtual currency calculating circuit through the at least one second interface circuit, so that the at least one virtual currency calculating circuit is driven by the power to perform a virtual currency calculating operation”.
As to claim 17 the present invention is direct to  a testing power reuse method, comprising: Independent claim 17 identifies the uniquely distinct features of “performing a testing operation on at least one testing device; receiving power generated by performing the testing operation on the at least one testing device through at least one first interface circuit; providing the power to at least one virtual currency calculating circuit through at least one second interface circuit; and driving the at least one virtual currency calculating circuit by the power to perform a virtual currency calculating operation”.
The closest prior art, Philip (translation on record), Iwanami et al. (Pub No. US 2019/0370761 A1) teaches Method and system of testing, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867


/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858